DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/24/2020 has been entered.
Claims 1-5 are pending as amended on 11/24/2020.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Claim Rejections - 35 USC § 102
Claims 1 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oka et al (WO 2013/179727; US equivalent US 2015/0158980 cited herein).
Oka discloses a polyamic acid [0019] and cured polyimide (including in film form [0021-22]) having the following structure: 

    PNG
    media_image1.png
    294
    416
    media_image1.png
    Greyscale

The polyimide comprises a structural unit derived from norbornane-2-spiro-α-cyclopentanone-α'-spiro-2''-norbornane-5,5'',6,6''-tetracarboxylic dianhydride (CpODA) [0051] (corresponding to instant (a-1)) and a diamine component comprising an aromatic diamine which has at least one aromatic ring and 6-40 carbon atoms [0052]. Oka names several examples of the diamine component to provide a repeating unit of chemical formula (1), including 9,9-bis(4-aminophenyl)fluorene (FDA) [0055], and teaches that the diamine can be used alone [0056]. Starting from Oka’s disclosure of a polyimide according to chemical formula (5), arriving at the presently claimed polymer comprising dianhydride units derived from a compound according to instant (a-1) and diamine structural units entirely derived from a compound according to instant (b-1) (wherein X and Y are hydrogen) requires one selection (i.e., the selection of a diamine according to instant (b-1), FDA, from Oka’s disclosed list of suitable diamines in [0055]). Therefore, Oka discloses a polyimide according to instant claim 1 with sufficient specificity to anticipate present claim 1. 
[Oka fails to specifically disclose the glass transition temperature of a polyimide derived from CpODA and FDA. However, according to the instant specification (Table 1, example 4), such a polyimide has a glass transition temperature of over 500. Given that polyimides having the same structure are reasonably expected to exhibit the same physical properties, there is reasonable expectation to conclude that the polyimide from CpODA and FDA of Oka has the same glass transition temperature as the polyimide from CpODA and FDA of instant example 4, i.e., greater than 410 C as presently recited.]

Claim Rejections - 35 USC § 103
Claims 1, 3, 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oka et al (WO 2013/179727; US equivalent US 2015/0158980 cited herein).
Oka discloses a polyamic acid [0019] and cured polyimide (including in film form [0021-22]) having the following structure: 

    PNG
    media_image1.png
    294
    416
    media_image1.png
    Greyscale

The polyimide comprises a structural unit derived from norbornane-2-spiro-α-cyclopentanone-α'-spiro-2''-norbornane-5,5'',6,6''-tetracarboxylic dianhydride (CpODA) [0051] (corresponding to instant (a-1)) and a diamine component comprising an aromatic diamine which has at least one aromatic ring and 6-40 carbon atoms [0052]. Oka names several examples of the diamine component to provide a repeating unit of chemical formula (1), including 9,9-bis(4-aminophenyl)fluorene (FDA) [0055], and teaches that the diamine can be used alone [0056]. 
Oka fails to specifically name a polyimide according to formula (5) above comprising diamine structural units (A) entirely derived from a compound according to instant (b-1) (wherein X and Y are hydrogen). However, given Oka’s teaching in [0056] that the diamines named in [0055] can be used alone, the person having ordinary skill in the art would have been motivated to prepare the polyimide of Oka utilizing any of the diamines named by Oka in [0055] as the sole diamine, including FDA, in order to provide a polyimide having the desired properties associated with the selected diamine monomer. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a diamine according to Oka’s formula (5) utilizing FDA alone to provide the “A” group, thereby arriving at a polyimide according to instant claim 1.
Oka fails to specifically disclose the glass transition temperature of a polyimide derived from CpODA and FDA. However, according to the instant specification (Table 1, example 4), such a polyimide has a glass transition temperature of over 500. Given that polyimides having the same structure are reasonably expected to exhibit the same physical properties, there is reasonable expectation to conclude that the polyimide from 
As to claims 3 and 5, Oka teaches that other dianhydrides can be used, including 3,3’,4,4’-biphenyltetracarboxylic dianhydride (BPDA, which has a structure according to instant a-4) and pyromellitic dianhydride (PMDA, which has a structure according to instant a-2) [0078]. In view of Oka’s teaching to do so, it would have been obvious to the person having ordinary skill in the art to have prepared a polyimide from FDA and CpODA, as suggested by Oka, utilizing any of the dianhydrides named in [0078] in combination with CpODA (including BPDA or PMDA), in order to provide a polyimide having the desired combination/balance of properties associated with the selected monomers. As to the glass transition temperature, as evidenced by the instant specification, polyimides from CpODA, BPDA, and FDA (see examples 7-8), or CpODA, PMDA and FDA (example 9) have glass transition temperatures substantially higher than 410 C. There is reasonable basis to conclude that a polyimide from the same monomers as exemplified in the instant specification has a substantially similar glass transition temperature. There is reasonable basis to conclude, therefore, that polyimides from CpODA, BPDA and FDA, or from CpODA, PMDA and FDA, as suggested by Oka, have glass transition temperatures within the presently recited range.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al (KR 20150095275; abstract, machine translation and original document cited herein) in view of Oka et al (WO 2013/179727; US equivalent US 2015/0158980 Schork (Control of Polymerization Reactors, 1993, Marcel Dekker, p 52).
As to claims 1, 2, 4 and 5, Jeong discloses a polyimide film including a polyimide having a structure of chemical formula 1 (see abstract).

    PNG
    media_image2.png
    147
    194
    media_image2.png
    Greyscale
(from page 1 of original).
More specifically, Jeong discloses that the polyimide may have a structure according to formula 7 (see page 3 of translation and [0021] of original). 

    PNG
    media_image3.png
    146
    857
    media_image3.png
    Greyscale

In the formula 7, the repeating units are subscripted p, q, r, s and t, each of which represent the molar ratio of each repeating unit (see p 4 of translation). 
As to the recitation of instant structural unit A-1:
Jeong teaches several suitable dianhydrides for providing the “X” group(s), including cyclohexane tetracarboxylic dianhydride (i.e., a compound according to instant (a-3) recited in claim 5), and teaches that the polyimide having a cyclohexane tetracarboxylic skeleton has excellent molding processability with high molecular weight, excellent flexibility and high solubility in solvents (see p 13, last paragraph, translation). However, Jeong fails to specifically teach a dianhydride according to instant a-1. 
Oka teaches a polyimide having the following structure: 

    PNG
    media_image1.png
    294
    416
    media_image1.png
    Greyscale

The polyimide comprises a structural unit derived from norbornane-2-spiro-α-cyclopentanone-α'-spiro-2''-norbornane-5,5'',6,6''-tetracarboxylic dianhydride (CpODA) [0051] (corresponding to instant (a-1)) and a diamine component comprising an aromatic diamine which has at least one aromatic ring and 6-40 carbon atoms [0052]. Oka teaches that the polyimide has excellent properties such as high transparency, bending resistance and heat resistance, and a very low coefficient of linear thermal expansion up to a high temperature [0045]. Oka teaches that tetracarboxylic acid components other than CpODA may be used in an amount of 30 mol% or less [0075-76], and names 1,2,4,5-cyclohexanetetracarboxylic acid as an example of another tetracarboxylic acid component [0078]. As evidenced by a comparison of Oka’s comparative examples 1 and 2 on Table 2-3 on page 22, a polyimide prepared from CpODA (CE1) has a substantially lower coefficient of linear thermal expansion than a polyimide prepared from cyclohexanetetracarboxylic acid (CE2) (117 vs >1000). 
In light of Oka’s disclosure, when preparing a polyimide, the person having ordinary skill in the art would have been motivated to replace some or all of a 
As to the presently recited structural unit B: 
Jeong further teaches several suitable diamines for providing the “Y” groups, including FDA (i.e., a compound according to instant (b-1) wherein X and Y are H) and m-TD (2,2’-bis(methyl)benzidine, having a structure according to instant (b-2)). See page 19 of translation, middle). Jeong further specifically names polyimides wherein the diamine units include both FDA and m-TD. See [0146] of the original document. 
Jeong fails to specifically name a polyimide wherein FDA is utilized in an amount of 80 mol% or more of the diamine component. 
However, Jeong specifically limits the content of one particular diamine, DABA, from being present in an amount of 50 mol% or greater (see p 3 of translation). No other restrictions are placed on the content of any one particular diamine. Therefore, one having ordinary skill in the art would have had a reasonable expectation of success in utilizing combinations of multiple diamines (other than DABA) named by Jeong in any suitable molar percentages ranging from 0 to 100%. 
Furthermore, Schork teaches that as a general rule, a copolymer from monomers A and B will have properties intermediate between those of the two homopolymers of A and B, with the percent of A units in the polymer determining whether the copolymer 
Therefore, when preparing a polyimide from a dianhydride component comprising CpODA and a combination of diamines including FDA and m-TD, as suggested by Jeong, the person having ordinary skill in the art would have been motivated to utilize any suitable ratio of the diamines in order to achieve the desired properties in the final polymer.  It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a polyimide from dianhydrides including CpODA and diamines including FDA and m-TD, as suggested by Jeong, by utilizing any appropriate amounts of FDA and m-TD within the diamine component depending on whether properties associated with FDA or m-TD are more desired for the intended application, including amounts which correspond to 80 mol% or greater FDA within the diamine component. 
As to the presently recited glass transition temperature, Jeong teaches that the polyimide may have a glass transition temperature from 300 to 500 C (p 6 of translation). It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared Jeong’s polyimide having any glass transition temperature within Jeong’s range in order to obtain the desired degree of heat resistance, including a glass transition temperature within the presently claimed range of higher than 410 C. prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05.
As to claim 3, modified Jeong suggests a polyimide according to claims 1, 2, 4 and 5, as set forth above. Jeong further names 3,3’,4,4’-biphenyltetracarboxylic dianhydride (BPDA, which has a structure according to instant a-4) as a suitable dianhydride group (p 13 of translation). It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a polyimide according to modified Jeong by further including any additional dianhydride comonomer from those named by Jeong, including BPDA, in order to achieve the desired balance of properties based on the intended application.

Claims 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al (US 2014/0093715) in view of Matsumoto et al (US 2013/0079490). 
As to claims 1 and 4, Fujii discloses a polyimide film used in applications such as electronic devices, flexible display substrates, solar cells and touch panels, and as an alternative material for which glass is currently used [0001]. 
In particular, Fujii discloses a polyimide having the following structure [0020]: 

    PNG
    media_image4.png
    164
    347
    media_image4.png
    Greyscale

Fujii teaches that “R” on the fluorene-containing diamine unit is preferably hydrogen in terms of availability or methyl in terms of solubility [0028], and exemplifies 
Fujii teaches that from the viewpoint of developing optical isotropy, X is most preferably 0.7≤X<1.0 [0031], which corresponds to a proportion of fluorene-containing diamine structural unit ranging from 70% to less than 100% of the diamine units. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared Fujii’s polyimide of formula (5) having any appropriate proportion of BAFL or BTFL within Fujii’s preferred range of 70 mol% to less than 100 mol% of the total diamine, including a proportion within the presently claimed range of 80 mol% or more. Case law has established that a prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05.
Fujii teaches that R1 is a tetravalent organic group having an alicyclic hydrocarbon structure [0020] derived from an alicyclic dianhydride [0019]. However, Fujii fails to specifically teach an alicyclic dianhydride having a structure according to instant a-1. 
Matsumoto teaches that polyimide resins obtained from aromatic dianhydrides are poorly soluble and colored, and therefore not suitable for applications in the optical field. Matsumoto teaches that various aliphatic dianhydrides have therefore been tested in order to produce a polyimide having high light transmittance and excellent solubility 
Matsumoto discloses a dianhydride of formula (1) [0018]: 

    PNG
    media_image5.png
    114
    322
    media_image5.png
    Greyscale
including an example of a dianhydride of formula (16) [0178]:

    PNG
    media_image6.png
    110
    313
    media_image6.png
    Greyscale
(i.e., a dianhydride according to instant formula a-1, “CpODA”) which can be used as a raw material for producing a polyimide having a high light transmittance, excellent solubility, and further a sufficiently high level of heat resistance [0016, 0027]. In particular, Matsumoto teaches that the polyimide preferably has a glass transition temperature of 300 to 500 C [0131].
In light of Matsumoto, when preparing a polyimide from an alicyclic dianhydride, the person having ordinary skill in the art would have been motivated to utilize CpODA as the dianhydride in order to retain the desired solubility and light transmittance associated with alicyclic dianhydrides, while also improving the heat resistance of the product polyimide. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a polyimide derived from an alicyclic dianhydride 
    PNG
    media_image4.png
    164
    347
    media_image4.png
    Greyscale
having 80 mol% of “X” units, as suggested by Fujii, by utilizing Matsumoto’s CpODA as the dianhydride providing the R1 units in formula 5, in order to improve the heat resistance of the polyimide. 
As to the presently recited glass transition temperature: 
Fujii teaches that from a viewpoint of heat resistance, the polyimide film preferably has a higher glass transition temperature as possible, and from the viewpoint of endurance to a high process temperature, 300 C or higher [0063]. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a polyimide according to modified Fujii having as high a glass transition temperature as possible within Fujii’s disclosed range of 300 C or higher, including a glass transition temperature within the presently recited range of higher than 410 C. Case law has established that a prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05.

Claims 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al (US 2014/0093715) in view of Matsumoto et al (US 2013/0079490) and Oka.
Fujii discloses a polyimide film used in applications such as electronic devices, flexible display substrates, solar cells and touch panels, and as an alternative material for which glass is currently used [0001]. 
In particular, Fujii discloses a polyimide having the following structure [0020]: 

    PNG
    media_image4.png
    164
    347
    media_image4.png
    Greyscale

Fujii teaches that “R” on the fluorene-containing diamine unit is preferably hydrogen in terms of availability or methyl in terms of solubility [0028], and exemplifies polyimide wherein fluorene-containing diamine is 9,9-bis(4-aminophenyl)fluorene [0175] (BAFL; R=H) and 9,9-bis(3-methyl-4-aminophenyl)fluorene [0169] (BTFL; R=Me), which have structures according to instant formula b-1 wherein X and Y are hydrogen or methyl, respectively. 
Fujii teaches that from the viewpoint of developing optical isotropy, X is most preferably 0.7≤X<1.0 [0031], which corresponds to a proportion of fluorene-containing diamine structural unit ranging from 70% to less than 100% of the diamine units. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared Fujii’s polyimide of formula (5) having any appropriate proportion of BAFL or BTFL within Fujii’s preferred range of 70 mol% to less than 100 mol% of the total diamine, including a proportion within the presently claimed range of 80 mol% or more. Case law has established that a prima facie case of obviousness is established 
Fujii teaches that R1 is a tetravalent organic group having an alicyclic hydrocarbon structure [0020] derived from an alicyclic dianhydride [0019]. Fujii discloses a specific example utilizing cyclohexanetetracarboxylic dianhydride as the alicyclic dianhydride [0036-37]. However, Fujii fails to specifically teach an alicyclic dianhydride having a structure according to instant a-1. 
Matsumoto teaches that polyimide resins obtained from aromatic dianhydrides are poorly soluble and colored, and therefore not suitable for applications in the optical field. Matsumoto teaches that various aliphatic dianhydrides have therefore been tested in order to produce a polyimide having high light transmittance and excellent solubility [0002], but conventional aliphatic dianhydrides provide polyimides which are insufficient in terms of heat resistance [0003]. 
Matsumoto discloses a dianhydride of formula (1) [0018]: 

    PNG
    media_image5.png
    114
    322
    media_image5.png
    Greyscale
including an example of a dianhydride of formula (16) [0178]:

    PNG
    media_image6.png
    110
    313
    media_image6.png
    Greyscale
(i.e., a dianhydride according to instant formula a-1, “CpODA”) which can be used as a raw material for producing a 
Similarly, Oka teaches a polyimide having the following structure: 

    PNG
    media_image1.png
    294
    416
    media_image1.png
    Greyscale

The polyimide comprises a structural unit derived from norbornane-2-spiro-α-cyclopentanone-α'-spiro-2''-norbornane-5,5'',6,6''-tetracarboxylic dianhydride (CpODA) [0051] (corresponding to instant (a-1)) and a diamine component comprising an aromatic diamine which has at least one aromatic ring and 6-40 carbon atoms [0052]. Oka teaches that the polyimide has excellent properties such as high transparency, bending resistance and heat resistance, and a very low coefficient of linear thermal expansion up to a high temperature [0045]. As evidenced by a comparison of Oka’s comparative examples 1 and 2 on Table 2-3 on page 22, a polyimide prepared from CpODA (CE1) has a substantially lower coefficient of linear thermal expansion than a polyimide prepared from cyclohexanetetracarboxylic acid (CE2) (117 vs >1000). 
Oka teaches that tetracarboxylic acid components other than CpODA may be used in an amount of 30 mol% or less [0075-76], and names 1,2,4,5-cyclohexanetetracarboxylic acid (which has a structure according to instant a-3), pyromellitic dianhydride (which has a structure according to instant a-2) and 2,3,3’4’-biphenyl tetracarboxylic dianhydride (which has a structure according to instant a-4) as examples of the other tetracarboxylic acid component which may be used [0078].
In light of Oka’s and Matsumoto’s disclosures, when preparing a polyimide, the person having ordinary skill in the art would have been motivated to include CpODA in the dianhydride component in order to decrease the coefficient of linear thermal expansion, thereby improving suitability for applications requiring a low coefficient of thermal expansion, and in order to retain the desired solubility and light transmittance associated with alicyclic dianhydrides, while also improving the heat resistance of the product polyimide. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a polyimide derived from an alicyclic dianhydride according to formula 
    PNG
    media_image4.png
    164
    347
    media_image4.png
    Greyscale
having 80 mol% of “X” units, as suggested by Fujii, by utilizing CpODA for providing some of the R1 units in formula 5, in order to improve the heat resistance of the polyimide. 
Additionally, in view of Oka’s teaching to do so, it would have been obvious to the person having ordinary skill in the art to have prepared a polyimide from FDA and 
As to the presently recited glass transition temperature: 
Fujii teaches that from a viewpoint of heat resistance, the polyimide film preferably has a higher glass transition temperature as possible, and from the viewpoint of endurance to a high process temperature, 300 C or higher [0063]. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a polyimide according to modified Fujii having as high a glass transition temperature as possible within Fujii’s disclosed range of 300 C or higher, including a glass transition temperature within the presently recited range of higher than 410 C. Case law has established that a prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05.

Double Patenting
Claims 1 and 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 10,610,834. Although the claims at issue are not identical, they are not patentably distinct from each other.
As to claims 1 and 4, ‘834 recites a membrane (film) which comprises a cured product of a polyimide resin which is derived from a dianhydride according to instant a-1. See claim 1. ‘834 further recites that the diamine structural unit (B) is derived from prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared the polyimide resin and cured film of ‘834 utilizing any amount of b-2-1 within the recited range of 10-99.9 mol%, including amounts within the presently claimed range of 80 mol% or more. 
‘834 does not recite the glass transition temperature of the polyimide resin. 
However, according to the instant specification (Table 1, example 4), a polyimide derived from CpODA and FDA has a glass transition temperature of over 500. Given that polyimides having the same structure are reasonably expected to exhibit the same physical properties, there is reasonable expectation to conclude that a polyimide from CpODA and 80 mol% or more FDA, as suggested by the claims of ‘834, has the same or a substantially similar glass transition temperature as the polyimide from CpODA and FDA of instant example 4, i.e., greater than 410 C as presently recited.


Response to Arguments
Applicant's arguments and Declaration filed 11/24/2020 have been fully considered.
With regard to the anticipation rejection over Oka:
Applicant argues (p 6) that selecting FDA as the sole diamine of Oka requires making two choices: first, the selection of using a single diamine rather than a combination, and second, the selection of FDA from Oka’s list of 56 diamines. Applicant 
The examiner disagrees that arriving at the selection of FDA as the sole diamine of Oka requires two selections. Rather, in view of Oka’s disclosure in [0056] that the diamines named in [0055] to be used for preparation of the disclosed polyimide “may be used alone or in combination,” one would have immediately envisaged Oka’s polyimide prepared from any one of the diamines named in [0055] alone. The examiner therefore maintains that, while selection of a particular combination of Oka’s named diamines could require more than one choice and may not be immediately envisaged, the selection of any single diamine (including FDA) named in [0055] as a diamine component to be used alone in the preparation of Oka’s polyimide would have been immediately envisaged in view of Oka’s statement in [0056]. 
Applicant argues (p 7) that one would see that Oka discourages selection of FDA alone as Oka only exemplifies use of FDA as a minor component in a combination of diamines, and therefore one would not at once envisage a polyimide from FDA alone. However, the examiner notes that anticipatory examples are not requirements of either of 35 USC 102 or 103. The failure of a reference to provide an example of any particular feature described therein neither amounts to a failure of the broader disclosure in the reference to anticipate or suggest the presently claimed subject matter, nor amounts to a teaching away from the disclosure and teachings of the reference. Similarly, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments (see MPEP 2123). Therefore, the examiner 
With regard to the obviousness rejection over Oka:
Applicant argues (pp 8-9) that Oka is silent regarding any effect that different diamines might have on polyimide properties, and one would not have had any reason to expect that use of a high proportion of FDA would have any impact on properties, and therefore one would not have any reason to select from FDA from among the disclosure of Oka. However, case law has established that it is prima facie obvious to choose from a finite number of identified, predictable solutions with a reasonable expectation of success. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). MPEP 2143, rationale (E).
Given that Oka explicitly names FDA in [0055] as a suitable diamine for providing “A,” the examiner maintains that FDA could have been chosen from the finite number of identified, predictable solutions with a reasonable expectation of success. 
Applicant argues (pp 9-10) that Oka teaches away from utilizing FDA in [0058] and [0061] because Oka teaches that the content of diamine having a linear structure at the 4-position is preferably 30 mol% or more. However, Oka’s teachings in [0058] and [0061] are disclosures of preferred embodiments. As previously noted, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments (see MPEP 2123). Therefore, given that FDA is specifically named by Oka in [0055] as a diamine that can be used alone, and given that Oka nowhere teaches away from utilizing FDA alone, Applicant’s argument is not sufficient to overcome the prima facie
Applicant argues (p 10) that Additional Example 10 and Comparative Example 1 in the Abiko Declaration demonstrate that the high relative amount of structural unit (B-1) results in an unexpectedly high Tg. Applicant has provided results (Table 1, p 5 of the Declaration filed 11/24/2020) comparing two polyimides from CpODA as the dianhydride and a combination of FDA with TFMB as diamines. Applicant shows that, for a polyimide having a diamine component which is 90% FDA, the Tg is 477, while for a polyimide having a diamine component which is 20% FDA, the Tg is 409. 
Applicant’s data and arguments have been fully considered. However, one having ordinary skill in the art would expect polymers which have different chemical structures to have different glass transition temperatures. In particular, as evidenced by Schork’s disclosure, one would expect copolymers to have properties intermediate between those of the respective homopolymers, and to more nearly resemble the homopolymer of the comonomer present in a greater amount. Therefore, one would expect Applicant’s comparative example 1 to have properties (including Tg) more nearly resembling a homopolymer of CpODA/TFMB, while one would expect Additional Example 10 to have properties more nearly resembling a homopolymer of CpODA/FDA. Applicant has not provided any reasoning or evidence to demonstrate that the glass transition data in Table 1 differs from the results which one would have expected, based on the different ratios of TFMB to FDA in the two examples. Therefore, because Applicant has not established that the results provided in the Abiko declaration are unexpected results, Applicant’s argument fails to overcome the prima facie
Applicant is further advised that, in order to overcome a prima facie case of obviousness with a showing of unexpected results, Applicant must provide sufficient evidence to show that unexpected results would be obtained for all species encompassed by the present claims. Evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support. See MPEP 716.02(d). Applicant must also compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. See MPEP 716.02(e).
With regard to the obviousness rejection over Jeong:
Applicant argues (p 11) that Tg is an inherent property of a material and cannot be separately dictated or selected by a synthetic chemist. However, the person having ordinary skill would have recognized that Tg is a property which can be predictably controlled and targeted by copolymerization. If evidence of this is needed, Odian (Principles of Polymerization, Third Edition, Copyright 1991, Wiley, pp 146-147) teaches that copolymer synthesis offers the ability to alter the properties of a homopolymer in a desired direction by introduction of an appropriately chosen second repeating unit, including such properties as Tg (p 146, bottom). Odian specifically teaches that the Tg value of a copolymer will be in between those for the two homopolymers (p 147, top). As evidenced by Odian’s teaching above, one would have been able to predict the Tg of a copolymer suggested by Jeong based on the known Tg of the respective homopolymers, and the amounts of each type of comonomer in the copolymer. Therefore, Applicant’s argument that there is no way to predict whether modified Jeong suggests any polyimide copolymer having a Tg higher than 410 C is unpersuasive. g is unpredictable (and a parameter that cannot be independently selected) would cast doubt as to whether Applicant’s claimed Tg range of “higher than 410 C” is fully enabled. That is, if convincing, Applicant’s “unpredictability” argument would indicate that undue experimentation would be necessary to make and use the claimed polyimide resin having glass transition temperatures of all values above 410 C.
The double patenting rejection over 16/497654 has been withdrawn. Upon reconsideration, the instant claims have been amended to require units according to formulas a-1 and b-1, and therefore the double patenting rejection has been overcome. However, a new double patenting rejection over US 10,610,834 has been made.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL KAHN whose telephone number is (571)270-7346.  The examiner can normally be reached on Monday to Friday, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RACHEL KAHN/Primary Examiner, Art Unit 1766